 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTpromise or grant wage increases or other economic favors asinducements to our employees to influence or interferewithour employees intheir choice of bargaining representative;nor, as partof any planto influenceor interferewithour employees'free choice of representative,will we conductor cause tobe conductedelections among our employees;we will notquestionthem regarding their union membershipor activity,or solicitthemto abandonor foregotheirunionactivity or sever their affiliation with anyunion or labororganization.WE WILL NOT in any othermanner interferewith, restrain,or coerce ouremployees in the exerciseof rightsguaranteed in Section7 of the Act.BEN CORSONMANUFACTURING CO.,BELMONT ALUMINUM EXTRUSION CO.,PARKSIDEDISTRIBUTING CO.,CORBEN MANUFACTURING CO.,Employers.Dated----------------By----------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any othermaterial.District 50, United Mine Workers of America,and its agent,Charles C. CampandGeorge Winn and Lyle Winn, co-partnersdoing business as Marion Machine WorksDistrict 50, United Mine Workers of America,and its agent,Charles C.CampandWiley Cochran,an individual operatingTamora Fluorspar Mine.Cases Nos. 14-CC-59 and 14-CC-60.April,01,1955DECISION AND ORDEROn November 9, 1954, Trial Examiner George A. Downing issuedhis Intermediate Report in this consolidated proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (b) (4) (A) of the Act, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent District 50 filed excep-tions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the following additions and modifications :1.The Trial Examiner found that the primary dispute in this caseconcerned the wage rates of the employees of Patton who, under acontract with Ozark, was operating various of its mines; that in fur-therance of this dispute the Respondent Union's pickets, led by itsagent, Respondent Camp, accosted employees of Kaegi, Davis, Marion,112 NLRB No. 56. DISTRICT 50, UNITED MINE WORKERS OF AMERICA349and Cochran who, under contract with Ozark, were operating trucksused to haul ore from the foregoing mines and various other mines toOzark's processing plant; that the pickets urged these employees notto haul the ore; that the object of the Respondents was to force Kaegi,Davis, Marion, and Cochran to cease doing business with Ozark; andthat the Respondents thereby violated Section 8 (b) (4) (A) ofthe Act.In its brief, Respondent District 50 contends, in effect, that theconduct of the pickets was privileged primary action because suchaction was in furtherance of a campaign by District 50 to unionizethe Illinois fluorspar mines.However, Davis, Kaegi, and Marionwere not, in any event, mine owners but were engaged solely in haulingore under contract with various mine owners, and, accordingly, couldnot have been parties to any dispute with Respondent over unioniza-tion of the mines.In the case of Cochran, while he was a mine opera-tor, and District 50 had at one time attempted to negotiate a contractwith him, the record establishes, and we find, like the Trial Examiner,that the dispute which actually gave rise to the accosting of Cochran'semployees by the pickets was one between District 50 and Patton overhis reduction of wages of his employees.Accordingly, we find thatCochran was not a party to the primary dispute in this case.As Kaegi, Davis, Marion, and Cochran were not parties to the pri-mary dispute, but were neutral employers, the Respondents' induce-ment of their employees not to haul ore to Ozark's plant was unlawful,secondary action, except insofar as such inducement occurred at apoint reasonably close to the situs of the primary dispute-namely, themines operated by Patton.'It is clear from the record, and we find, that the encounters betweenthe pickets and the employees of Marion and Cochran occurred atpoints remote from the primary situs,2 and we find, therefore, like theTrial Examiner, that the Respondents' inducement of such employeesnot to haul ore to Ozark's plant violated Section 8 (b) (4) (A) of theAct.However, as to the incidents involving the employees of Kaegiand Davis, in our opinion there is insufficient basis in the record forfinding that they occurred at points not reasonably close to the pri-mary situs.3Accordingly, we do not adopt the Trial Examiner'sfinding that the Respondents violated Section 8 (b) (4) (A) by theinducement of the employees of Kaegi and Davis not to haul ore toOzark's plant.I SeeN LR B.v InternationalRiceMtillingCo, 341 U S. 665.2Cochran's employeesis ere approached by thepickets as they were leaving his mine;Marion's employeeswere met by thepickets at a ferry landing on the Ohio River, somemiles from the primary situs.3While the record showsthat some of these incidents occurred as much as one-quarterof a mile fromPatton'smineshafts,it is not clear whether the picketing was adjacentto theminepropertyor was at some distance from the property. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this proceeding and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that Respondents Charles C. Camp andDistrict 50, United Mine Workers of America, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from inducing and encouraging the employeesof Wiley Cochran and Marion Machine Works, or any other employer,to engage in a strike or a concerted refusal in the course of their em-ployment to perform services for their employers where an objectthereof is to force or require any employer or person to cease trans-porting or supplying ore to, or to cease doing business with, Ozark-Mahoning Company.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices, if any, and at the meeting halls ofDistrict 50,United Mine Workers of America, in Rosiclare andMarion, Illinois, copies of the notice attached hereto marked "Ap-pendix A." 4 Copies of said notice, to be furnished by the RegionalDirector for the Fourteenth Region, shall, after being duly signed byCharles C. Camp and by a representative of District 50, be posted bysaidRespondents immediately upon receipt thereof and be main-tained for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices affecting membersof District 50 are customarily posted.Reasonable steps shall be takenby Respondents to insure that the notices are not altered, defaced, orcovered by any other material.(b) Sign as aforesaid and mail sufficient copies of the said notice,"Appendix A," to the Regional Director for the Fourteenth Region forposting (1) by Ozark, if it be willing, at its Rosiclare plant and at eachof its mines, and (2) by the aforesaid Cochran and Marion, if they bewilling, at places where notices to employees are customarily posted.(c)Notify the Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsRespondents have taken to comply herewith.MEMBERS RODGERS and LEE, DOM took no part in the consideration ofthe above Decision and Order.I In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." DISTRICT 50, UNITED MINE WORKERS OF AMERICA351APPENDIX ANOTICE TO ALL MEMBERS OF DISTRICT50,UNITED MINE WORKERSOF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce and encourage the employees of WileyCochran, an individual operating Tamora Fluorspar Mine,GeorgeWinn and Lyle Winn,co-partnersdoingbusiness asMarion Machine Works, or any other employer, to engage in astrike or a concerted refusal in the course of their employment toperform services for their employers where an object thereof isto force or require any employer or person to cease transportingor supplying ore to, or to cease doing business with, Ozark-Mahoning Company.CHARLES C. CAMPDISTRICT 50, UNITED MINEWORKERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice mustremainpostedfor 60daysfromthe datehereof, andmust notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the NationalLaborRelationsAct, as amended(61 Stat.136), herein called the Act, was heard in Harrisburg,Illinois, on September 21 and22, 1954,pursuant to due notice.The complaint issuedon July 15,1954,by the General Counsel of the National Labor Relations Board 1and based on charges duly filed and served,alleged in substance that Respondents hadsince May 26 engaged in unfair labor practices proscribed by Section8 (b) (4) (A)of the Actby inducing and encouraging employeesofWiley Cochran,Marion Ma-chineWorks, Charles Kaegi, and E. C. Davis,2 by means of orders, instructions, di-rections,and appeals,to engage in strikes or concerted refusals in the course of theiremployment to transport,work on,or handle goods or commodities,or to performservices for said employers,an object thereof being to force or require said Cochran,Marion,Kaegi, and Davis to cease using, selling,handling, transporting or other-1The General Counsel and his representative at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the Board. RespondentUnion, whose name was corrected at the hearing to conform to the caption above, is re-ferred to herein as District 50All events occurred in 1954,except where otherwise specified.2Herein called Cochran, Marion, Kaegi, and Davis, respectivelyCochran is the owner and operator of the Tamora Fluorspar Mine.Marion MachineWorks is a partnership(see caption),and E. C. Davis is a partnership composed of E C.Davis,Lloyd Davis,and Winfred Barnard. Stella Kaegi does business under the nameof Charles Kaegi. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDwise dealing in the products of, or to cease doing business with, Ozark-MahoningCompany (herein called Ozark).Respondents filed a joint answer in which they made a general denial of theunfair labor practices.All parties were represented by counsel (except Cochran) and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introduce relevant-evidence, to argue orally, and to file briefs and proposed findings and conclusions.The General Counsel made an oral argument and has filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.JURISDICTION-OZARK'S BUSINESSOzark is a Delaware corporation, engaged in mining and milling lead, zinc, andfluorspar.Itowns a number of mines in the vicinity of Rosiclare, Illinois, and inKentucky, whose output is supplied to a flotation plant which Ozark operates atRosiclare for the purpose of processing the crude ore. In 1953, Ozark shipped fromsaid plant to extrastate points processed ore valued in excess of $100,000.Duringthe same year Ozark purchased from extrastate sources materials for its said plantvalued in excess of $100,000.Ozark also operates mills and mines in Colorado, and adrying plant in Wilmington, Delaware.As Ozark's operations alone meet the Board's jurisdictional standards,JonesboroGrain Drying Cooperative,110 NLRB 481, it is unnecessary to consider the effect ofRespondents' acts on the operations of the various secondary employers.JamestownBuilders Exchange,93 NLRB 386, 387;Columbia-Southern Chemical Corporation,110 NLRB 206.II.THE LABOR ORGANIZATION INVOLVED; RESPONDENT CAMP'S STATUSDistrict 50, United Mine Workers of America, is a labor organization within themeaning of Section 2 (5) of the Act.Respondent Camp was during the months of May and June 1954, a field repre-sentative of District 50, engaged in promoting the interests of the District and itsmembers.III.THE UNFAIR LABOR PRACTICESA. Background and settingOzark and District 50 are parties to a collective-bargaining agreement coveringthe production and maintenance employees at the Rosiclare plant.Ozark procuresore both from its own mines and by purchase from other mine owners or operatorsfor delivery at the plant.However, Ozark has no employees of its own who areengaged in mining (except at the Commodore mine in Kentucky) or in hauling oreto itsplant, but contracts instead with independent contractors for those services.At the time covered by the complaint Ozark had contracts with J. W. Patton andSons and KMD Mining Company for the operation of its mines in the Cave inRock districtin Illinois,and with Kaegi and Davis for the trucking of the ore tothe plant.Ozark was also purchasing ore from Cochran and from the Nancy HanksmineinKentucky, whose operators (Tinsley and Lloyd) contracted with Marionfor hauling their ore to the Rosiclare plant.Marion, which operates both a generalmachine shop and a truckingbusiness,was also hauling, under contract with Ozark,the output of the Commodore mine.During the month of May, Ozark and Patton had discussions 3 concerning anadjustment of the price fixed by their contract, as a result of which a reductionof 25 cents a ton was agreed on. Though the General Counsel represented atthe hearing that the price cut led, in turn, to a wage cut by Patton to his em-ployees, he offered no evidence which directly established that fact.However,certain statements made by Camp during the course of the events later referred toherein plainly showed that Respondent's actions were directed primarily at Pattonand Ozark. with the object of "stopping this wage cutting."There was no evidence,however, that District 50 represented the employees of any of the concerns in-volved save for Ozark's plant employees, though it had held negotiations withCochran in 1953, looking to the representation of his employees.See footnote 6,3Respondents' inotion to strike testimony concerning those discussions, on which rul-ing was reserved at the hearing, is hereby denied DISTRICT 50, UNITED MINE WORKERS OF AMERICA353.infra.There was no labor trouble at Ozark's mill, which continued to operateduring the occurrence of the events which are summarized below.B. Themain eventsAs Respondents offered no evidence, the testimony of the General Counsel'switnesses stands unrefuted.Briefly stated, it showed that on variousoccasionsfrom May 27 through June 10, Respondents induced and encouraged employeesofDavis,Kaegi, Cochran, and Marion to refuse to haul ore to Ozark's mill.Though confined at first to contractors who were hauling from Ozark's own mines,Respondents' efforts were soon broadened to shut off all current sources of Ozark'ssupply of ore, and the pressures exerted to accomplish that objective became increas-ingly forceful and coercive.Sincemuch of the evidence is cumulative, it neednot be summarized in detail.A brief iesume will be made of the main incidents,under the names of the respective contractors whose employees were involved.1.E. C. DavisOn the morning of May 27, two of Davis' trucks, driven by John H. Tyer andHansel Pennell, were stopped by Camp and a group of some 40 men as theyarrived at the gate to the mine shaft of one of Ozark'smines atCave in Rock,which was being mined by Patton.Camp told Tyer, driver of the lead truck,"we've got a picket line here this morning . . . and I wish you'd tell Mr. Davisthat."Some of the men in the group (among whom Tyer recognized employeesof Patton and KMD Mining Co.) told Tyer that, "we are going to stop Patton thismorning."At Tyer's suggestion, Camp went back to the truck in the rear and talked withLloyd Davis, who was riding with Pennell.Camp told Davis and Pennell thatthat was a picket line he had there and that they were not letting any trucks in.Davis requested that he be permitted to load those trucks (so that they would nothave to return empty), but Camp refused, stating that "we started out to stop thiswage cutting and want to do a good job while we're at it."Camp returned to Tyer'sruck, and Tyer told Camp that as he did not work for Patton and as he had seenKaegi's truck go out with a load, he thought he might load.Camp refused, stating,"No, we are not going to allow any more trucks to load," and he ordered Tyer to"turn around."The trucks turned around and left.On June 7, Pennell was hauling ore which had been stockpiled at another ofOzark's mores also mined by Patton.On his fourth trip he was stopped on the roadnear the mine by Camp and a group of 4 or 5 men. Tyer inquired, "Is this all?" andwhen Camp replied, "Yes, this is all," Tyer turned back.2.KaegiOn May 28, 3 of Kaegi's drivers were stopped by Camp and some 40 men nearthe entrance to one of Ozark's shafts being mined by Patton. Patton's truck, driven.by Patton, had also been stopped immediately ahead of Kaegi's trucks, and Camptold Patton that though he could not stop Patton from going through, he was askinghim not to. Patton drove through.Camp said nothing to Kaegi's drivers, but oneof the men in the group said that though Patton's truck had gone through, "thesetrucks arenot goingthrough."Kaegi's drivers turned around and departed.On June 1, one of Kaegi's drivers was stopped at the same place by Camp and agroup of about 40 men, and Camp informed the driver that he could not go throughand that "We don't care how many times you come out here, we are going to beout here and stop you." Camp also said that he was not "after you boys," having noquarrel with them, but was "after J. W. Patton."The driver turned back.Onanother occasion, on or about June 1, another Kaegi driver was stopped by a groupof men (Camp not being present), at an Ozark shaft mined by KMD, and was toldthat he could not haul the ore which was stockpiled there.On June 7, Kaegi's trucks were stopped by Camp and a group of 5 or 6 menas they approached an Ozark mine operated by PattonCamp asked one of thedrivers whether he was trying to starve the men around there and asked him not tohaul the ore which was stockpiled on the ground.Camp also said that he did not"blame" Kaegi's drivers for trying to haul, but that he was "after" John G. Trewartha(known to the drivers to be Ozark's vice president) and wanted to stop that orefrom going to the millOne of the men in the group also said that they intended tostop the Kaegi drivers from hauling that ore even if they had to skin a few heads.One of the drivers got Camp's permission to walk up and talk to Patton's operatorwho had been loading the trucks.The operator suggested that since Camp had not 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDordered the drivers not to come in, they should drive in and load up.The driverreturned and informed Camp that if Camp was to keep him out, Camp would have totell him not to go in. Camp replied, "I am telling you,God damn it,you can't go in."Kaegi's drivers thereupon departed.3.Wiley CochranCochran was employing about 6 employees in June and was selling his crude oreto Ozark.On June 9, Camp spoke with Cochran, who was leaving the mining prop-erty, and asked him to stop taking his ore to Ozark.When Cochran protested thatitwas his only way to make a living,Camp said that unless Cochran stopped histrucks, "we are going to stop them."Camp also said that he had stopped the trucksof Marion,Kaegi, and Davis from hauling, that Cochran was the only one left, andthat he did not want anyone hauling to Ozark.During a later conversation at Camp'shome, Camp repeated that, "we have got to stop all these trucks from hauling (intoOzark),"but stated it would be satisfactory for Cochran to sell to other concerns(as Cochran had done at times).Four of Cochran's employees testified to being stopped by Camp and a group ofsome 8 to 10 men as they were leaving the mine on the afternoon of June 9. Campasked them to stop hauling ore to Ozark because of labor trouble as to wage scales atOzark's mine,and stated that he had stopped the trucks of Kaegi, Davis, and Marion,that he was stopping the hauling of ore by outside truckers, who were then theonly source of Ozark's ore, and that when Ozark's stockpile was exhausted,itwouldforce Patton'smen back to work at the Cave in Rock mines.Camp also said thatifCochran's employees did go back to work, it would mean trouble,and that hewould have many more men out there than he had at that time.4.Marion Machine WorksOn June 9, two of Marion's drivers,hauling from the Nancy Hanks mine, werereturning empty to Kentucky,having hauled loads to the Rosiclare plant.Theywere met at the Elizabethtown ferry landing on the Ohio River by Camp and a groupof some 15 or 20 men who were wearing United Mine Workers badges. Camptold the drivers that, "we are having a little labor trouble,"involving a reductionin wages, that "we are going to starve the Ozark-Mahoning mill of fluorspar . .we stopped the Illinois trucks and we want you all to quit hauling ... if you don'tquit hauling, we will have to send your trucks back loaded," and that he would notlet them cross the river.The next day,two of Marion's drivers,hauling from the Commodore mine, drovetheir loaded trucks to Rosiclare,followed in a car by George Winn, one of theMarion copartners.Observing that the trucks were being followed by another carfor about 20 miles after they crossed the river,and anticipating trouble,Winnenlisted the aid of a State trooper and of the sheriff while the trucks were unloading.When Winn and the officers got to the ferry landing, they found that Camp and some7 or 8 men had stopped the drivers there.Camp had talked to the drivers beforethe arrival of the officersHe reminded them that he had warned them about com-ing back to Illinois and that they would get into trouble if they came back.Camptold them that they would get hurt if they came back again, that he was givingthem one more warning,that if they did come back,the trucks would end up in theriver, and the drivers would have to swim back to Kentucky,without knowing orseeing who was responsible.After thearrival of the officers,the drivers were asked to repeat to them Camp'sstatements in Camp'spresence,and they did so.Camp made no denial and nocomment, except to ask if that was all he had said. The officers stated that therewas nothing they could do unless there was violence.The trucks returned to Ken-tucky on the ferry, and did not haul again until June 18, when they hauled 1 dayfrom the Nancy Hanks mine without incident.C. Concluding findingsThe single question presented here is whether,under the foregoing facts, Respond-ents engaged in unfair labor practices within the meaning of Section 8(b) (4) (A),which provides,insofar as material, that it shall be an unfair labor practice for alabor organization or its agents-to engage in, or to induce or encourage the employees of any employer to engagein, a strike or a concerted refusal in the course of their employment to . . .transport,or otherwise handle or work on any goods,articles,materials, orcommodities or to perform any services,where an object thereof is:(A) forcingor requiring any employer...to cease . . . selling,handling, transporting, or DISTRICT 50, UNITED MINE WORKERS OF AMERICA355otherwise dealing in the products of any other producer, processor, or manufac-turer, or to cease doing business with any other person.The evidence summarized above plainly establishes, without need of extendeddiscussion or analysis, both the unlawful inducement of employees and a proscribedobject.Respondents' actions easily qualified, of course, as inducement or encourage-ment,since the Supreme Court has held that the words as here used are "broadenough to include in them every form of influence or persuasion."I.B. E. W. v.N. L. R. B.,341 U. S. 694, 701-2. Thus Respondents, through directions, orders,appeals, and threats of violence, were successful in inducing (though actual successis unnecessary under this section,Acoustt Engineering Co.,97 NLRB 574) employeesof Davis, Kaegi, Cochran, and Marion concertedly to refuse in the course of theiremployment to haul ore to Ozark's mill.As to object, Camp's statements both to employees and to employers 4 showedthat, because of a labor dispute which concerned wage cutting at Ozark's mines,Respondents proposed not only to stop Patton's operations, but to shut offallsourcesof Ozark's ore, including that which was being transported and supplied by employerswho were not involved in the dispute.However, as Respondents' object wasillegal,the terms of the statute make immaterial the nature of the dispute 5 which motivatedRespondents' actions.Nor is it material whether Respondents' dispute be consideredas being with Patton, or with Ozark, or with both of them, since it is plain in anycase that Respondents had no dispute with Davis, Kaegi, Cochran, or Marion, allof whom were obviously neutrals to such dispute as existed.6The identification of the parties with whom Respondents' dispute existed becomesimportant, however, for the purpose of determining whether Respondents' activities,or some of them, may have constituted permissible primary action which unions areprivileged to use to press their demands on employers, for it is well established thata unionmay, in support of a lawful dispute, picket the primary employer at thesitus of the dispute.To the extent that the nature of the present dispute is disclosedby the record, it involved both Ozark and Patton and concerned wage cutting atsuch of Ozark's mines as were being operated by Patton.Thus the latter minesharbored the situs of the dispute, and Respondents were entitled to engage there inlegitimate primary picketing, regardless of the incidental effects on neutral employersand their employees. See, e.g.,Pittsburgh Plate Glass Company,110 NLRB 455,distinguishingWashington Coca Cola Bottling Works, Inc.,107 NLRB 299.Though the evidence suggests the possibility that some of the stoppages of theDavis and Kaegi trucks occurred at such places near the mining properties or theirentrances as to constitute permissible primary action, it was not sufficiently explicitas to locus that the point can be determined with certainty; and Respondents offeredno evidence which might have clarified the matter or which would qualify theiractivities as privileged primary action. In any event it is clear beyond question thatRespondents soon broadened their activities to points far removed from the situsof their dispute by extending their inducement, encouragement, and coercion to theemployees of Cochran and Marion. Thus the inducement of Cochran's employeesoccurred at Cochran's mine, and that of Marion's occurred at a point which wasremote both from Ozark's mines and its mill.4 Camp's inducement of Davis and Cochran not to supply further ore to Ozark, althoughnot itself violative of the Act, showed plainly that Respondents' object was to force themand other secondary employers to cease hauling to, and doing business with, Ozark.5 Or even that a dispute existed with a specific primary employer.Sound Shingle Co ,101 NLRB 1159, 1161,Irvin J Cooper,101 NLRB 1284.6 Camp at one point during his discussion with Cochran's employees asked them whetherthey knew they had taken "other fellows' jobs "What this inquiry related to was not clear,though Respondents' cross-examination of Cochran developed that during the summer of1953, District 50 had negotiated with him for a working contract, that there was a privateelection among his employees favoring affiliation with District 50, but that Cochran re-fused to abide by the results on the ground that the election was not a legal oneThere-after Camp closed his mine, and on reopening it, did not rehire all the miners who hadworked for him betoieThe evidence showed, however, that in his conversations with Cochran, Camp made noreference to the question of representing Cochian's employees and no suggestions concern-ing their wages, hours, or woikiug conditionsIndeed. Camp agreed that Cochran mightcontinue to opeiate by selling his ore to other puichasers than Ozark. Similarly, duringhis encounter with the employees themselves, Camp made no references to or suggestionsconcerning their wages, hours, or wokuig conditions, nor did lie solicit them to join theUnion.369028-56-vol 1124 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing findings dispose of the main questions which are suggested by therecord.Actually, it is difficult to divine the exact nature of Respondents' defenses,since they entered only a general denial, and made neither oral nor written explicationof their defenses or of their contentions.To the extent that the pursuit of certainlines of cross-examination indicated or hinted at possible contentions, most of themhave been disposed of above, and the remainder will be treated below.Some of Respondents' inducements were directed to employers. That evidence hasbeen considered only as supporting the finding as to Respondents' objective.Seefootnote4, supra.Some of the inducements were made in the presence of personswho are referred to in the record as foremen, as in the case of Clyde Lane on theoccasion when Camp stopped Cochran's employees. The evidence showed, however,that Camp's statements were directed to the entire group of employees, and were notaddressed to the foremen.For that matter the evidence was not sufficiently developedeither on direct or on cross-examination to establish whether the foreman actuallyqualified as a supervisor within the meaning of the Act. See Section 2 (11). Further-more, in Lane's case cross-examination indicated that it was in the summer andfall of 1953 that he had been a foreman.The record suggests no question as to the fact of Camp's agency.He was a fieldrepresentative of District 50, and was engaged in promoting the interests of the Unionand its members.He was known by a number of the witnesses to represent District50, and on some of the occasions referred to in the preceding section, the men whoaccompanied and participated with him in the stoppage of the trucks wore UMWbadgesFor the foregoing reasons, and on the basis of the entire evidence it is found thatby the inducement and encouragement of the employees of Davis, Kaegi, Cochran,and Marion concertedly to refuse to perform services, with an object of forcing oriequiring their employers to cease transporting ore to, and to cease doing businesswith, Ozark, Respondents violated Section 8 (b) (4) (A) of the Act.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices it willbe recommended that they cease and desist therefrom and that they take certainaffirmative action designed to effectuate the policiesof the Act.The General Counsel urges in general terms the issuance of a broad cease anddesist order.Though he does not specify the scope of the order which he has inmind, he has citedN.L. R. B v UnitedMine Workers,195 F. 2d 961 (C. A. 6)presumably as illustrative of the remedywhichhe deems appropriateIn that casethe Board's order extended to all employees engaged in mining operations withinthe geographical limits of the jurisdiction of Distiict23 of UnitedMine Workersbecause the evidence showed there the beginning of a planned program to extendthe proscribed conduct to all nonunion mines within the organizing jurisdiction ofthe union.See 92 NLRB 916, 918. No basis has been laid for such an order here;the evidence suggests no such plan and no threat of violations save in relation tothe Ozark-Patton dispute.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The activities of the Respondents set forth in section III, above, occurring inconnection with the operations of Ozark-Mahoning Company as set forth in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead and have led to labor disputesburdening and obstructing commerce and the free flow thereof.2.District 50, United Mine Workers of America, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.Respondent Charles C. Camp was, at the time he engaged in the activitiesdescribed in section III, above, the agent of said District 50.4.Respondents have engaged in unfair labor practices within the meaning ofSection 8 (b) (4) (A) by inducing and encouraging employees of Davis, Kaegi,Cochran, and Marion to engage in concerted refusals in the course of their employ-ment to perform services for their employers, where an object thereof was to forceand require their said employers to cease transporting ore to, and to cease doingbusiness with, Ozark.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]